Citation Nr: 0106989	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-08 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment for unauthorized medical services 
provided by Yuma Regional Medical Center from November 11, 
1998, to November 14, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Tucson, Arizona.


REMAND

The veteran seeks reimbursement for unauthorized medical 
expenses.  These expenses are for back treatment and surgery 
at Yuma Regional Medical Center from November 11, 1998, to 
November 14, 1998.  There is of record the opinion of a VA 
physician that VA facilities were "feasibly available to 
provide the service."  This opinion is not supported by a 
rationale.  Also of record is an opinion of the private 
orthopedic surgeon who performed the surgery that during the 
days prior to the surgery "the recent progression of his 
symptoms accompanied with the possible involvement of his 
bowels and bladder precluded any consideration of transport 
to another facility."  There are some findings with the 
opinion, however, whether the findings support the opinion is 
not clear.  Further, it would appear that the actual 
treatment records contemporaneous to this time would shed 
important light on this matter.  Therefore, in order to 
resolve this matter, the Board believes that the record 
reflecting the actual severity of the veteran's condition 
from November 9, 1998, to November 14, 1998 must be fully 
developed, and a medical opinion obtained that considers the 
complete record and supports any conclusion with a complete 
rationale.  

Also, there appears to have been some correspondence between 
VA and Yuma Regional Medical Center regarding possible 
reimbursement by VA for the veteran's medical expenses.  For 
example, there are of record reports of contact between the 
Yuma Regional Medical Center and the VAMC in Tucson, Arizona, 
on November 10, 1998, and November 13, 1998, as documented by 
the Yuma Regional Medical Center.  Any corresponding VA 
reports of contact or additional VA or private reports of 
contact for the period from November 9, 1998, to November 14, 
1998, should be obtained, as these may indicate the extent to 
which the veteran or those acting on his behalf sought 
authorization in advance of, or shortly after, the medical 
services at issue. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VAMC should request the veteran 
to identify all VA or private records of 
treatment that would indicate the level 
of severity of his back condition from 
November 9, 1998, to November 14, 1998.  
Securing any necessary authorizations, 
the VAMC should request copies of all 
indicated records that have not been 
previously obtained by the VAMC and 
associate them with the claims folder.  

The records sought must include all 
November 9, 1998, and November 10, 1998, 
records of treatment at the physical 
therapy department at Yuma Medical 
Regional Center (from which on October 
10, 1998, the veteran was directly 
admitted for inpatient treatment) and all 
additional records of treatment from 
November 10, 1998, through November 14, 
1998, at Yuma Regional Medical Center.

If the VAMC is unable to obtain any such 
records, the VAMC must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
effort to obtain these records would be 
futile. 

3.  The VAMC should obtain from Yuma 
Regional Medical Center all of Yuma 
Regional Medical Center's records of 
contact between VA and Yuma Regional 
Medical Center from November 9, 1998, to 
November 14, 1998.

The VAMC must also associate with the 
claims file all extant VAMC records of 
contact between the VAMC and Yuma 
Regional Medical Center from November 9, 
1998, to November 14, 1998.

If the VAMC is unable to obtain any such 
records, the VAMC must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
effort to obtain these records would be 
futile. 

4.  Following the above development, the 
VAMC should obtain a medical opinion from 
an appropriately qualified physician to 
determine the nature and severity of the 
veteran's condition upon admission for 
inpatient treatment at Yuma Medical 
Center on November 10, 1998, and the 
nature and severity of his condition 
thereafter but prior to the veteran's 
November 12, 1998, surgery.

The physician must review the claims 
folder or the pertinent medical records 
contained therein, and any pertinent 
records obtained from any other sources.  
The physician should be specifically 
requested to review all pertinent 
clinical records.  The physician should 
provide explicit responses to the 
following questions: 

(a) From November 10, 1998, to November 
12, 1998, and from the perspective of a 
treating physician to whom care of the 
veteran was entrusted, was it medically 
counter-indicated to transport the 
veteran (prior to his back surgery) from 
the Yuma Regional Medical Center to the 
VAMC in Tucson Arizona?

The physician should review and discuss 
the documentation referred to in the 
private orthopedic surgeon's April 1999 
written opinion.

(b) What was the nature and severity of 
the veteran's condition during the days 
prior to his November 12, 1998, surgery?

A thorough rationale should be provided 
for all opinions rendered.  

The claims folder and a copy of this 
remand must be made available to the 
physician for review.  The physician 
should indicate whether the claims folder 
was reviewed. 

5.  After the development requested has 
been completed, the VAMC should review 
the physician's report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the VAMC 
should implement corrective procedures at 
once.

6.  The VAMC should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

7.  After completion of the above, the 
VAMC should readjudicate the appellant's 
claim with consideration given to all of 
the evidence of record, including the 
veteran's July 1999 VAMC hearing 
testimony and any additional evidence 
obtained by the VAMC on remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the 
Regional Office and VAMC.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


